Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 1 of 19 PageID# 1684




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

   GAVIN GRIMM,                                       )
                                                      )
                          Plaintiff,                  )
                                                      )
   v.                                                 )   Civil Case No. 4:15-cv-54
                                                      )
   GLOUCESTER COUNTY SCHOOL                           )
   BOARD,                                             )
                                                      )
                          Defendant.                  )
                                                      )

                             SECOND AMENDED COMPLAINT

         1.      Gavin Grimm (“Gavin”) is a 19-year-old young man who is transgender. When

  Gavin was 15, he came out to his family as a boy and, with the help of his medical providers,

  transitioned to living in accordance with his male identity as part of medically necessary

  treatment for gender dysphoria.

         2.      By the time Gavin began his sophomore year at Gloucester High School, he had

  legally changed his name to Gavin and begun using male pronouns. Gavin wore his clothing and

  hairstyles in a manner typical of other boys and used the men’s restrooms in public venues,

  including restaurants, libraries, and shopping centers, without encountering any problems.

  Gavin’s medical providers also gave him a “treatment documentation letter,” which confirmed

  that Gavin was receiving treatment for gender dysphoria and stated that he should be treated as a

  boy in all respects, including when using the restroom.

         3.      With the support of the school principal and superintendent, Gavin used the boys’

  restrooms at Gloucester High School for approximately seven weeks without incident.




                                                  1
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 2 of 19 PageID# 1685




         4.      But in response to complaints from some adults in the community, the Gloucester

  County School Board (the “Board”) overruled its own administrators and enacted a new policy

  prohibiting boys and girls “with gender identity issues” from using the same restrooms as other

  boys and girls. The new policy directed students who are transgender to an “alternative

  appropriate private facility.”

         5.      The Board continued to exclude Gavin from using the same restrooms as other

  boys, even after he began receiving hormone therapy, obtained a Virginia state I.D. card listing

  his sex as male, underwent chest reconstruction surgery, obtained a court order legally changing

  his sex to male under Virginia law, and received a new Virginia birth certificate reflecting that

  his sex is male.

         6.      Throughout the rest of high school, Gavin was forced to use separate restrooms

  that no other student was required to use. That degrading and stigmatizing policy singled Gavin

  out as unfit to use the same restrooms that are available to every other student.

         7.      The Board’s policy conflicts with the views of every major medical and mental

  health organization and school counselors’, teachers’, and administrators’ organizations across

  the country.

         8.      In every part of the country, including Virginia, boys and girls who are

  transgender are already using sex-separated restroom and locker room facilities at school,

  participating in interscholastic athletic teams in both high school and college, and joining girl-

  scout and boy-scout troops.

         9.      Ignoring these realities, the Gloucester County School Board has adhered to its

  categorical ban, which prohibits the Board’s own school administrators from ever allowing any




                                                    2
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 3 of 19 PageID# 1686




  student who is transgender to use the common facilities that are available to every other boy and

  girl.

          10.    Gavin is recognized by his family, his medical providers, the Virginia Department

  of Health, and the world at large as a boy. Allowing him to use the same restrooms as other boys

  is the only way to provide him access to sex-separated restrooms without discrimination.

          11.    By segregating Gavin from his peers, excluding him from using the same

  restrooms that every other boy is allowed to use, and relegating him to separate restroom

  facilities, the Board discriminated against Gavin, in violation of the Equal Protection Clause of

  the Fourteenth Amendment and Title IX of the Education Amendments of 1972.

          12.    The Board also continues to discriminate against Gavin by refusing to update his

  official school transcript to match the male sex on his birth certificate, despite Gavin’s repeated

  requests. As a result, every time Gavin is required to provide a high school transcript to a

  college or potential employer, he must provide a transcript that—unlike all his other

  identification documents—declares that his sex is “female.” The Board thus continues to

  stigmatize and humiliate Gavin by treating Gavin differently from every other graduating student

  with a male birth certificate, in violation of Title IX and the Fourteenth Amendment.

          13.    Gavin seeks redress from this Court.

                                   JURISDICTION AND VENUE

          14.    This action arises under Title IX of the Education Amendments of 1972, 20

  U.S.C. § 1681, et seq., the Constitution of the United States, and 42 U.S.C. § 1983. This Court

  has jurisdiction pursuant to Article III of the United States Constitution and 28 U.S.C. § 1331.

  Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.




                                                   3
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 4 of 19 PageID# 1687




         15.     Venue lies with this Court pursuant to 28 U.S.C. §§ 1391(b)(1)-(2), because the

  defendant resides in this District and a substantial part of the events or omissions giving rise to

  the claim occurred in this District.

                                               PARTIES

          16.    Plaintiff Gavin Grimm (“Gavin”) is nineteen years old. From September 2013 to

  June 2017, he attended Gloucester High School, a public high school in Gloucester County,

  Virginia.

          17.    The Gloucester County School Board (the “School Board” or “Board”) is an

  elected body responsible for the operation of the Gloucester County Public Schools (“GCPS”),

  including the promulgation of policies. At all times relevant, the School Board has acted and

  continues to act under color of state law.

                                     FACTUAL ALLEGATIONS

  Transgender youth and gender dysphoria

         18.     Gavin was born in Gloucester County and has lived in Gloucester County his

  entire life. Gavin is a typical teenager who is articulate and intelligent, reads broadly, loves his

  dog and cats, and enjoys hanging out with his friends.

         19.     When Gavin was born, the hospital staff identified him as female, but from a

  young age, Gavin knew that he was a boy. Although the sex assigned to Gavin at birth was

  female, Gavin has a male gender identity.

         20.      Everyone has a gender identity. It is an established medical concept, referring to

  a person’s deeply felt, inherent sense of one’s gender. Most people have a gender identity that

  matches the sex they are identified as at birth. But people who are transgender have a gender

  identity that differs from the sex they are assigned at birth.



                                                    4
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 5 of 19 PageID# 1688




            21.   Like many students who are transgender, Gavin succeeded at school until the

  onset of puberty, when he began to suffer debilitating levels of distress from gender dysphoria, a

  condition in which individuals who are transgender experience persistent and clinically

  significant distress caused by the incongruence between their gender identity and the sex

  assigned to them at birth. Although gender dysphoria is a serious medical condition recognized

  by the American Psychiatric Association’s Diagnostic & Statistical Manual of Mental Disorders

  (5th ed. 2013), being transgender is not a mental disorder and “implies no impairment in

  judgment, stability, reliability, or general social or vocational capabilities.” Am. Psychiatric

  Ass’n, Position Statement on Discrimination Against Transgender & Gender Variant Individuals

  (2012).

            22.   There is a medical and scientific consensus that the treatment for gender

  dysphoria is for boys who are transgender to live as boys and for girls who are transgender to

  live as girls. When medically appropriate, treatment also includes hormone therapy and surgery.

  This medical consensus is embraced by the American Medical Association, the American

  Academy of Pediatrics, the American Psychiatric Association, the American Psychological

  Association, the National Endocrine Society, and every other major medical and mental health

  organization in the United States.

            23.   The ability of individuals who are transgender to live consistently with their

  identity is critical to their health and well-being. That includes using names and pronouns

  consistent with their identity, grooming and dressing in a manner typically associated with that

  gender, and using restrooms and other sex-separated facilities that match their gender identity.

  Preventing students who are transgender from living in a manner that is consistent with their

  gender identity puts them at increased risk of debilitating depression and suicide. By contrast,



                                                    5
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 6 of 19 PageID# 1689




  when gender dysphoria is properly treated, individuals who are transgender experience profound

  relief and can go on to lead healthy, happy, and successful lives.

           24.   Boys and girls who are transgender are people who consistently, persistently, and

  insistently do not identify with the sex assigned to them at birth, and who can experience the

  debilitating distress of gender dysphoria when they are not able to live as the boys and girls that

  they are. The gender identity of these adolescents is stable and fixed.

           25.   Boys and girls who are transgender are attending schools across the country.

  While students who are transgender have long been part of school communities, it is only in the

  last couple decades that there has been more widespread access to the medical and psychological

  support that they need. Beginning in the early 2000s, as a result of advances in medical and

  psychological treatment, students who are transgender finally began to receive the treatment

  necessary to alleviate the devastating pain of gender dysphoria and live their lives in accordance

  with who they really are.

           26.   Many students who are transgender attend school without classmates and peers

  knowing they are transgender. For example, many students have already transitioned before

  beginning school and many others transfer to a new school after transitioning.

           27.   With hormone therapy, students who are transgender develop physical sex

  characteristics typical of their gender identity—not the sex they were identified as at birth.

  Hormone therapy affects bone and muscle structure, alters the appearance of a person’s genitals,

  and produces secondary sex characteristics such as facial and body hair in boys and breasts in

  girls.

           28.   In addition, children who are transgender who receive puberty blockers never go

  through puberty as their birth-designated sex. They will be exposed to the same levels of



                                                   6
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 7 of 19 PageID# 1690




  testosterone or estrogen as other boys and girls during puberty, and those hormones will affect

  every major body system.

          29.     Under widely accepted standards of care developed by the World Professional

  Association of Transgender Health (“WPATH”), genital surgery is not recommended for minors,

  but boys who are transgender may undergo medically necessary chest-reconstruction surgery

  after they turn 16.

          30.     According to every major medical and mental health organization, including the

  American Medical Association, the American Academy of Pediatrics, the American Psychiatric

  Association, and the American Psychological Association, excluding boys and girls who are

  transgender from using the same restrooms as other boys and girls is harmful to their health and

  wellbeing. When excluded from the common restrooms, students who are transgender often

  avoid using the restroom entirely, either because the separate restrooms are too stigmatizing or

  too difficult to access. They suffer infections and other negative health consequences as a result

  of avoiding restroom use. The exclusion also increases their risk of depression and self-harm.

          31.     Educators and school administrators across the country also recognize that

  excluding boys and girls who are transgender from using the common restrooms interferes with

  their ability to learn and thrive at school. It impairs their ability to develop a healthy sense of

  self, peer relationships, and the cognitive skills necessary to succeed in adult life. In light of

  these harms, the National Association of School Psychologists, National Association of

  Secondary School Principals, National Association of Elementary School Principals, and the

  American School Counselor Association have all called upon schools to allow boys and girls

  who are transgender to use the same restrooms as other boys and girls.




                                                     7
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 8 of 19 PageID# 1691




         32.     According to the American Academy of Pediatrics and other major medical and

  mental health organizations, there is no evidence that allowing boys and girls who are

  transgender to use the same restrooms as other boys and girls causes any harm to the physical or

  mental health of students who are not transgender.

         33.     Schools can provide accommodations for all students—whether transgender or

  not—to enhance their own privacy without discriminating against students who are transgender

  by excluding them from common spaces.

         34.     In schools across the country, including Virginia, boys and girls who are

  transgender already use the same restrooms and locker rooms as other boys and girls.

         35.     In high school athletic associations across the country, including Virginia, boys

  and girls who are transgender already play on the same sports teams as other boys and girls.

         36.     Institutions ranging from the Girl Scouts and Boy Scouts to the Seven Sisters

  colleges to the National Collegiate Athletic Association already recognize boys who are

  transgender as boys and recognize girls who are transgender as girls.

         37.     Treating boys who are transgender as boys, and treating girls who are transgender

  as girls, is the only way they can equally participate in school, work, or society at large.

  Gavin’s experience at Gloucester High School

         38.     In 2014, near the end of his first year of high school, the distress caused by

  Gavin’s untreated gender dysphoria became so great that he was unable to attend class. At that

  point, Gavin came out to his parents as a boy and, at his request, began seeing a psychologist

  with experience counseling youth who are transgender.

         39.     With the help of his medical providers, Gavin transitioned to living in accordance

  with his male identity as part of medically necessary treatment for gender dysphoria.



                                                    8
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 9 of 19 PageID# 1692




         40.     Gavin legally changed his name to Gavin and began using male pronouns. Gavin

  wore his clothing and hairstyles in a manner typical of other boys and began using the men’s

  restrooms in public venues, including restaurants, libraries, and shopping centers, without

  encountering any problems. His medical providers also referred Gavin to an endocrinologist to

  begin hormone therapy.

         41.     Gavin and his mother met with the school guidance counselor in August 2014,

  before the beginning of his sophomore year, to explain that Gavin is a boy who is transgender

  and would be attending school as a boy.

         42.     Gavin and his mother gave the guidance counselor a “treatment documentation

  letter” from his psychologist, which confirmed that Gavin was receiving treatment for gender

  dysphoria and stated that he should be treated as a boy in all respects, including when using the

  restroom.

         43.     At the time Gavin and his mother met with the guidance counselor, the School

  Board did not have policies addressing which restrooms students who are transgender should

  use.

         44.     Gavin initially agreed to use the restroom in the nurse’s office, but he soon felt

  stigmatized and isolated using a different restroom from everyone else. The restroom in the

  nurse’s office was also located far away from many of his school classes, and Gavin was often

  unable to use the restroom without being late for class.

         45.     After a few weeks of using the restroom in the nurse’s office, Gavin sought

  permission to use the boys’ restrooms.

         46.     On October 20, 2014, with the school principal’s support, Gavin began using the

  boys’ restrooms, and did so for seven weeks without incident.



                                                   9
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 10 of 19 PageID# 1693




         47.       Gavin also requested permission to complete his physical-education requirements

  through a home-bound program. As a result, he never needed to use the locker rooms at school.

         48.       The principal of Gloucester High School and the superintendent of Gloucester

  County Public Schools informed the Board that they had authorized Gavin to use the same

  restrooms as other boys, but otherwise kept the matter confidential.

         49.       Although the principal and superintendent treated the matter as confidential, some

  adults in the community learned that a boy who is transgender was using the boys’ restrooms at

  Gloucester High School. They contacted the Board to demand that the transgender student (who

  was not publicly identified as Gavin until later) be barred from the boys’ restrooms.

         50.       On information and belief, at least some of the complaints came from a

  Gloucester High School employee who runs the school Bible club and is a pastor at a local

  church. That employee told the Washington Post that he spoke out against Gavin’s use of the

  boys’ restroom because “God puts us on this Earth as who we are.”

         51.       The Board considered the matter at a private meeting and took no action for

  several weeks.

         52.       Unsatisfied with the results of the private meeting, one member of the Board

  alerted the broader community by proposing the following policy for public debate at the

  Board’s meeting on November 11, 2014:

         Whereas the GCPS recognizes that some students question their gender identities, and

         Whereas the GCPS encourages such students to seek support, advice, and guidance from
         parents, professionals and other trusted adults, and

         Whereas the GCPS seeks to provide a safe learning environment for all students and to
         protect the privacy of all students, therefore

         It shall be the practice of the GCPS to provide male and female restroom and locker room
         facilities in its schools, and the use of said facilities shall be limited to the corresponding

                                                   10
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 11 of 19 PageID# 1694




         biological genders, and students with gender identity issues shall be provided an
         alternative appropriate private facility.

         53.     The policy categorically prohibits administrators from allowing any boy who is

  transgender to use any boys’ restroom (or allowing any girl who is transgender to use any girls’

  restroom) in any school within the Gloucester County School District, regardless of the student’s

  individual circumstances.

         54.     The policy does not define “biological gender,” and the term has no common or

  accepted meaning. There are many biological components of sex, including chromosomal,

  anatomical, hormonal, and reproductive elements, some of which could be ambiguous or in

  conflict within an individual, either because that individual has intersex traits or because that

  individual has undergone medical care for gender dysphoria.

         55.     After learning about the meeting through social media, Gavin and his parents

  decided to speak against the proposed policy. In order to speak against the policy, Gavin was

  forced to reveal himself to the entire community and the local media as the boy whose restroom

  use was at issue.

         56.     Gavin told the Board:

         I use the public restroom, the men’s public restroom, in every public space in
         Gloucester County and others. I have never once had any sort of confrontation of
         any kind.
         …
         All I want to do is be a normal child and use the restroom in peace, and I have had
         no problems from students to do that—only from adults.
         …
         I did not ask to be this way, and it’s one of the most difficult things anyone can
         face.
         …
         I am just a human. I am just a boy.

  A recording of his remarks can be viewed online at https://goo.gl/CYh4gd




                                                   11
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 12 of 19 PageID# 1695




         57.     By a vote of 4-3, the School Board voted to defer a vote on the policy until its

  meeting on December 9, 2014.

         58.     Before its next meeting, the Board issued a press release announcing plans for

  “adding or expanding partitions between urinals in male restrooms, and adding privacy strips to

  the doors of stalls in all restrooms.” In addition, the press release announced “plans to designate

  single stall, unisex restrooms … to give all students the option for even greater privacy.”

         59.     Speakers at the December 9, 2014 Board meeting nonetheless demanded that

  Gavin be excluded from the boys’ restrooms immediately, and many threatened to vote Board

  members out of office if they refused to pass the new policy.

         60.     With Gavin in attendance, several speakers pointedly referred to him as a “young

  lady.” One speaker called Gavin a “freak” and compared him to a person who thinks he is a

  “dog” and wants to urinate on fire hydrants. “Put him in a separate bathroom if that’s what it’s

  going to take,” said another.

         61.     The Board meeting made Gavin feel that he had been turned into a public

  spectacle in front of the entire community.

         62.     The Board passed the policy on December 9, 2014, by a 6-1 vote.

         63.     The following day, the principal told Gavin he could no longer use the same

  restrooms as other boys.

         64.     The Board’s new policy did not affect the restroom usage of any other student at

  Gloucester High School. Every other student was allowed to continue using the same restrooms

  they had been using before the new policy was adopted. The only person who had to use a

  different restroom was Gavin.




                                                  12
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 13 of 19 PageID# 1696




         65.     The Board subsequently installed three single-user restrooms. One of the

  restrooms had previously been designated as a restroom for teachers and staff. The other two

  restrooms were converted from old utility closets.

         66.     None of the single-user restrooms was located near Gavin’s classes.

         67.     Although any student was allowed to use the single-user restrooms, no one else

  did so. Everyone knew they were created for Gavin as part of the policy prohibiting him from

  using the same restrooms as other boys.

         68.      Being relegated to the separate restrooms was demeaning and shameful for

  Gavin. It signaled to Gavin and the entire school community that he is different, and it sent a

  public message to all his peers that he is not fit to be treated like everyone else.

         69.     Gavin did everything he could to avoid using the restroom at school. As a result,

  he developed painful urinary tract infections and was often distracted and uncomfortable in class.

         70.     When Gavin absolutely had to use the restroom, he used the nurse’s restroom, but

  he still felt ashamed doing so. Every time he had to walk to the other side of school to use the

  nurse’s restroom, Gavin felt like he was taking a “walk of shame.” It was a constant reminder to

  Gavin—and to anyone who saw him—that Gavin is transgender and had been barred from using

  the same restrooms as other boys.

         71.     Being excluded from the common boys’ restroom and forced to use separate

  restroom facilities also physically isolated Gavin from the rest of his peers by requiring him to

  travel to a separate part of the school if he had to use the restroom between classes.

         72.     When Gavin attended school football games, there was no restroom for him to use

  at all. The Gloucester High School building was locked after school, and there are no single-user




                                                    13
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 14 of 19 PageID# 1697




  restroom facilities in the stadium. When he had to use the restroom, Gavin’s only option was to

  call his mother to pick him up and take him home early.

  Enforcement of the policy

          73.     The Board continued to exclude Gavin from the same restrooms as other boys

  throughout the remainder of his sophomore, junior, and senior years of high school.

          74.     In December 2014, Gavin began hormone therapy, which has altered his bone and

  muscle structure, deepened his voice, and caused him to grow facial hair.

          75.     In June 2015, the Virginia Department of Motor Vehicles issued Gavin a state

  I.D. card identifying him as male.

          76.     In June 2016, Gavin underwent chest-reconstruction surgery, in accordance with

  the medical standards of care for treating gender dysphoria.

          77.     On September 9, 2016, the Gloucester County Circuit Court issued an order

  changing Gavin’s sex under Virginia state law and directing the Virginia Department of Health

  to issue Gavin a birth certificate listing his sex as male.

          78.     On October 27, 2016, the Virginia Department of Health issued Gavin a birth

  listing his sex as male.

          79.     Despite all of this, the Board disregarded Gavin’s medical treatment, his Virginia

  I.D. card, his new Virginia birth certificate, and the court order changing his sex under Virginia

  state law. The Board maintained that Gavin’s “biological gender” remains female and continued

  to prohibit its administrators from allowing Gavin to use the boys’ restrooms.

  Refusal to update gender designation on Gavin’s official transcript

          80.     During his senior year, Gavin received an updated Virginia birth certificate

  reflecting that his sex is male and provided that birth certificate to school administrators. But



                                                    14
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 15 of 19 PageID# 1698




  despite Gavin’s repeated requests, the Board refused to update his official school transcript to

  match the male sex on his birth certificate. In doing so, the Board once again singled out Gavin

  for different treatment from every other student at Gloucester High School with a male birth

  certificate.

            81.   Every time Gavin is required to provide a high school transcript to a college or

  employer, he must provide a transcript that—unlike all his other identification documents—

  declares that his sex is “female.”

            82.   Gavin graduated high school on June 10, 2017. But by refusing to update Gavin’s

  official school transcript, the Board continues to stigmatize and humiliate Gavin to this day.

                                       CLAIMS FOR RELIEF

                                        COUNT I
                     Fourteenth Amendment to the United States Constitution

            83.   The Board is the final policymaker for Gloucester County Public Schools, acting

  under color of state law.

            84.   By excluding Gavin from using the same restrooms that every other boy is

  allowed to use and relegating him to separate restroom facilities, the Board treated Gavin

  differently from similarly situated students in violation of the Equal Protection Clause of the

  Fourteenth Amendment.

            85.   By excluding Gavin from using the same restrooms that every other boy is

  allowed to use and relegating him to separate restroom facilities, the Board discriminated against

  Gavin on the basis of gender, which is subject to heightened scrutiny under the Equal Protection

  Clause.

            86.   By excluding Gavin from using the same restrooms that every other boy is

  allowed to use and relegating him to separate restroom facilities, the Board discriminated against

                                                  15
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 16 of 19 PageID# 1699




  Gavin on the basis of transgender status, which is also subject to heightened scrutiny under the

  Equal Protection Clause.

                 a. People who are transgender as a class have historically been subject to

                    discrimination.

                 b. People who are transgender as a class have a defining characteristic that

  frequently bears no relation to an ability to perform or contribute to society.

                 c. People who are transgender as a class exhibit immutable or distinguishing

  characteristics that define them as a discrete group.

                 d. People who are transgender as a class are a minority with relatively little political

  power.

           87.      By excluding Gavin from using the same restrooms that every other boy is

  allowed to use and relegating him to separate restroom facilities, the Board discriminated against

  Gavin based on invidious stereotypes, moral disapproval, and unfounded fears about people who

  are different.

           88.      By refusing to update Gavin’s official school transcript to match the male

  designation on his updated birth certificate, the Board has discriminated—and continues to

  discriminate—against Gavin.

           89.      The Board’s discrimination against Gavin is not narrowly tailored to advance a

  compelling government interest.

           90.      The Board’s discrimination against Gavin is not substantially related to any

  important government interest.

           91.      The Board’s discrimination against Gavin is not rationally related to any

  legitimate government interest.



                                                      16
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 17 of 19 PageID# 1700




         92.        The Board is liable for its violation of Gavin’s Fourteenth Amendment rights

  under 42 U.S.C. § 1983.


                                                COUNT II
                             Title IX of the Education Amendments of 1972
                                          20 U.S.C. § 1681 et seq.

         93.        Title IX provides that “[n]o person in the United States shall, on the basis of sex,

  be excluded from participation in, be denied the benefits of, or be subjected to discrimination

  under any education program or activity receiving Federal financial assistance.” 20 U.S.C. §

  1681(a).

         94.        Gloucester County Public Schools and Gloucester High School are education

  programs receiving Federal financial assistance.

         95.        By prohibiting Gavin from using the same restrooms that every other boy is

  allowed to use and relegating him to separate restroom facilities, the Board violated his rights

  under Title IX.

         96.        By refusing to update Gavin’s official school transcript to match the male

  designation on his updated birth certificate, the Board violated—and continues to violate—his

  rights under Title IX.

                                        REQUEST FOR RELIEF

         For the foregoing reasons, Plaintiff respectfully requests that the Court grant the

  following relief:

         A.         A declaration that the Board’s policy violated Gavin’s rights under the Fourteenth

  Amendment to the United States Constitution and Title IX of the Education Amendments of

  1972, 20 U.S.C. § 1681, et seq., on the day the policy was first issued and throughout the

  remainder of his time as a student at Gloucester High School;

                                                     17
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 18 of 19 PageID# 1701




         B.      A declaration that the Board’s refusal to update Gavin’s official school transcript

  to match the “male” designation on his updated birth certificate violated—and continues to

  violate—Gavin’s rights under the Fourteenth Amendment to the United States Constitution and

  Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq.

         C.      Nominal damages in an amount determined by the Court;

         D.      A permanent injunction requiring the Board to update Gavin’s official school

  records to match the male designation on his updated birth certificate;

         E.      Plaintiff’s reasonable costs and attorneys’ fees pursuant to 42 U.S.C. § 1988; and

         F.      Such other relief as the Court deems just and proper.


  Dated: February 15, 2019

                                                       Respectfully submitted,



    AMERICAN CIVIL LIBERTIES UNION                      AMERICAN CIVIL LIBERTIES UNION
    FOUNDATION OF VIRGINIA, INC.                        FOUNDATION
                                                        Joshua A. Block*
                      /s/                     .         Leslie Cooper*
    Nicole Tortoriello (VSB No. 91129)                  Shayna Medley-Warsoff*
    Eden B. Heilman*                                    125 Broad Street
    Jennifer Safstrom**                                 18th Floor
    ACLU of Virginia                                    New York, NY 10004
    701E. Franklin Street, Suite 1412                   (212) 549-2627 (Phone)
    Richmond, VA 23219                                  (212) 549-2650 (Fax)
    (804) 644-8022 (Phone)                              jblock@aclu.org
    (804) 649-2733 (Fax)                                lcooper@aclu.org
    ntortoriello@acluva.org                             smedley@aclu.org
    eheilman@acluva.org
    jsafstrom@acluva.org

  * Admitted pro hac vice
  **Admission pending, notice of appearance forthcoming


  Counsel for Plaintiff Gavin Grimm

                                                  18
Case 4:15-cv-00054-AWA-RJK Document 177 Filed 02/15/19 Page 19 of 19 PageID# 1702




                                    CERTIFICATE OF SERVICE


  I hereby certify that on the 15th day of February 2019, I electronically filed the foregoing with

  the Clerk of the Court for the U.S. District Court for the Eastern District of Virginia by using the

  CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

  service will be accomplished by the CM/ECF system.




                                                                /s/ Nicole Tortoriello
                                                                Nicole Tortoriello (VSB No. 91129)
                                                                ACLU Foundation of Virginia
                                                                701 E. Franklin Street, Suite 1412
                                                                Richmond, VA 23219
                                                                (804) 644-8022 (Phone)
                                                                (804) 649-2733 (Fax)
                                                                ntortoriello@acluva.org




                                                  19
